Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  EXAMINER’S AMENDMENT
An examiner’s amendment to the record as directed below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner amendment was authorization by Leon Turkevich, (Reg. No.34,035) in a telephone interview on 05/20/2022.    
CLAIMS
The claims have been amended as shown in the attached "AMENDMENTS TO CLAIMS" pdf file. Please refer to the Attached pdf file for the complete listing of the claims as agreed upon with applicant.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically  
determining, by a network device that is configured for joining a local directed acyclic graph (DAG) instance in a data network, an unreachability by the network device to any member of the local DAG instance broadcasting a request message that identifies a network device requesting to join the local DAG instance, the request message causing a neighboring network device in a global DAG instance for reception by a member of the local DAG instance, the neighboring network device a non-member of the local DAG instance, receiving a reply message indicating a member of the local DAG instance is reachable in the global DAG instance, receiving a second reply message from a second neighboring device in the global DAG instance and that is a non-member of the local DAG instance, the second reply message specifying a second member of the local DAG instance is reachable, identifying an optimized path for reaching the local DAG instance based on respective metrics specified in the reply message and the second reply message, selecting at least one of the neighboring device or the second neighboring device for reachability to the local DAG instance based on the identifying of the optimized path as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2013/0223218 A1) and (US 2015/0381473 A1).
However, the references alone and in combination do not teach or suggest interconnecting local RPL instance nodes using AODV the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472